Upon reflection, I agree with my colleagues in the Fifth and Tenth Districts that substantial compliance with R.C. 2929.19(B)(5) is all that's necessary to provide a defendant with notice of the sanction for violating community control. See Miller, supra and Nutt, supra. I urge the appellee to seek certification of a conflict on this issue.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED and the cause remanded to the trial court for further proceedings consistent with this opinion and that costs herein be taxed to the appellee.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.